Exhibit 32.1 Certification Pursuant to 18 U.S.C. §1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Brown Shoe Company, Inc. (the “Registrant”) on Form 10-Q for the quarter ended July 28, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Diane M. Sullivan, President and Chief Executive Officer of the Registrant, and Russell C. Hammer, Senior Vice President and Chief Financial Officer of the Registrant, certify, to the best of our knowledge, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Diane M. Sullivan Diane M. Sullivan President and Chief Executive Officer Brown Shoe Company, Inc. September 5, 2012 /s/ Russell C. Hammer Russell C. Hammer Senior Vice President and Chief Financial Officer Brown Shoe Company, Inc. September 5, 2012
